FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LERAJJAREAN RA-O-KEL-LY,                         No. 09-35712

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00142-BLW

  v.
                                                 MEMORANDUM *
MICHAEL JOHNSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Lerajjarean Ra-o-kel-ly, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

conditions of confinement and prison regulations. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1915(e). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any

ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008), and we affirm.

          Contrary to Appellant’s contentions, his equal protection claims concerning

property restrictions in administrative segregation and protective custody were

properly dismissed because he failed to allege facts showing that he was a member

of a protected class, or that similarly-situated inmates outside that class were

treated less severely. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67

(9th Cir. 2005).

          Appellant’s claim that the property restrictions violated his due process

rights was properly dismissed because he failed to allege facts implicating a

constitutionally-protected liberty or property interest. See Sandin v. Conner, 515

U.S. 472, 484 (1995) (protected liberty interest arises only when a restraint exceeds

an inmate’s sentence in “an unexpected manner” or imposes “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”).

          The district court properly dismissed the claim challenging the prison’s

grievance policies because “[t]here is no legitimate claim of entitlement to a


                                             2                                     09-35712
grievance procedure.” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order);

see also Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (the Prison Litigation

Reform Act “does not require exhaustion when no pertinent relief can be obtained

through the internal process”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Appellant’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                   09-35712